DETAILED ACTION
Claim Objections
Claims 4, 6-9, 13 and 20 are objected to because of the following informalities: 
In claim 4 “a stepped sidewall” should recite --a stepped inner sidewall--.
In claim 6 and claim 7 (line 2) “or pivot” should be deleted.
In claim 7 (line 1) “to claim 1” should recite --to claim 2--.
In claim 8 and claim 9 (line 2) “or actuator arm” should be deleted.
In claim 9 (line 1) “to claim 1” should recite --to claim 4--.
In claim 13 (line 1) “to claim 10” should recite --to claim 11--.
In claim 20 (line 2 and line 3) “or inner component” should be deleted.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hanrahan et al. (US 2006/0181811).
As to claim 10, Hanrahan et al. disclose a hard disk drive preassembly comprising:   
58 defining a bore 56 having a stepped inner sidewall (larger and smaller diameter inner sidewall portions A,A’ define a “stepped” configuration; Figure 11 reprinted below with annotations); 
a pivot 54 having a stepped outer sidewall (larger and smaller diameter outer sidewall portions B,B’ define a “stepped” configuration); and 
a tolerance ring 30 adapted to be disposed between the pivot and the bore (Figure 11).
[AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A’)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    400
    286
    media_image1.png
    Greyscale

  
As to claim 11, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises a circumferential gap 38 extending at least partially between opposite axial ends of the tolerance ring (Figure 5).  
38 extends entirely between opposite axial ends of the tolerance ring 30 (Figure 5).
As to claim 14, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises an annular sidewall having a plurality of deformable radially extending projections 40 (Figure 11)  
As to claim 15, Hanrahan et al. disclose a hard disk drive preassembly wherein the tolerance ring 30 comprises an undeformed band extending around at least one axial end of the tolerance ring (Figure 11).  
As to claim 16, Hanrahan et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall has a number of steps A,A’, wherein the stepped outer sidewall has a number of steps B,B’, and wherein the number of steps of the stepped inner sidewall is equal to the number of steps of the outer sidewall (Figure 11).  
As to claim 17, Hanrahan et al. disclose a hard disk drive preassembly wherein a number of steps in the stepped sidewalls A,A’,B,B’ is equal to a number of circumferentially extending rows of radially extending projections 40 in the tolerance ring 30 (Figure 11) .  
As to claim 18, Hanrahan et al. disclose a hard disk drive preassembly wherein the stepped inner sidewall has at least 2 steps A,A’ (Figure 11).  
As to claim 19, Hanrahan et al. disclose a hard disk drive preassembly wherein each step of the inner sidewall A,A’ defines a diameter, and wherein the diameter of each step is different (Figure 11).
B,B’ increases from a first axial end of the pivot 54 to a second axial end of the pivot (Figure 11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Wilburn (US 4,801,230).
As to claim 13, Hanrahan et al. fail to disclose a hard disk drive preassembly wherein the circumferential gap has a first width, WG1, as measured at a first axial end of the tolerance ring and a second width, WG2, as measured at a second axial end of the tolerance ring, and wherein WG1 is different than WG2.  
Wilburn teaches a bushing ring 16 wherein a circumferential gap 21 has a first width, WG1, as measured at a first axial end of the ring and a second width, WG2, as measured at a second axial end of the ring, and wherein WG1 is different than WG2; the tapered circumferential gap providing an increased radial clamping force as the ring is inserted within the bore of an outer component 10 (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Hanrahan wherein the circumferential gap has different widths at opposing axial ends of the ring, as taught by Wilburn, in .

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Rongley (US 4,286,894).
As to claim 1, Hanrahan et al. disclose a preassembly comprising: 
an outer component 58 defining a bore 56; 
an inner component 54; and 
a tolerance ring 30 adapted to be disposed between the inner component and the bore, the tolerance ring including an annular sidewall and at least two circumferential rows of radially extending projections 40, each row of radially extending projections defining a maximum projecting distance as measured from a central axis of the tolerance ring,
wherein one of the inner and outer components has a stepped sidewall with a greatest diameter at a first axial end (larger and smaller diameter inner sidewall portions A,A’ of outer component 58 define a “stepped” configuration, and larger and smaller diameter inner sidewall portions B,B’ of inner component 54 define a “stepped” configuration; Figure 11).
Hanrahan et al. fail to disclose a preassembly wherein each successive row of radially extending projections, as measured from a first axial end of the tolerance ring to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row. 
16 comprising two circumferential rows of radially extending projections 17a,17b, wherein each successive row of radially extending projections, as measured from a first axial end of the tolerance ring to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row; the increasing projecting distance of the projections from the second end towards the first end providing an increased radial clamping force as the ring is inserted within the bore of an outer component 20 (Figure 7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Hanrahan wherein each successive row of radially extending projections, as measured from a first axial to a second axial end of the tolerance ring, has a maximum projecting distance less than the previous row, as taught by Rongley, in order to provide an increased radial clamping force as the ring is inserted within the bore of the outer component .
As to claim 2, Hanrahan et al. disclose a preassembly wherein the inner component 54 has a stepped outer sidewall (larger and smaller diameter inner sidewall portions B,B’ of inner component 54 define a “stepped” configuration; Figure 11).  
As to claim 3, Hanrahan et al. disclose a preassembly wherein the radially extending projections 40 extend radially inward (not shown; paragraph [0045]).  
As to claim 4, Hanrahan et al. disclose a preassembly wherein the outer component 58 has a stepped inner sidewall (larger and smaller diameter inner sidewall portions A,A’ of outer component 58 define a “stepped” configuration; Figure 11).  
As to claim 5, Hanrahan et al. disclose a preassembly wherein the radially extending projections 40 extend radially outward (Figure 11).  
54 is rigid (Figure 11).  
As to claim 7, Hanrahan et al. disclose a preassembly wherein the stepped outer sidewall of the inner component 54 is adapted to be significantly undeformed during assembly (Figure 11).  
As to claim 8, Hanrahan et al. disclose a preassembly wherein the outer component 58 is rigid (Figure 11).  
As to claim 9, Hanrahan et al. disclose a preassembly wherein the stepped inner sidewall of the outer component 58 is adapted to be significantly undeformed during assembly (Figure 11).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,157,635. Although the claims at issue are not identical, they are not patentably distinct from each other because the “outer component” or “actuator arm”, the “inner component” or “pivot”, and the “tolerance ring” of instant claims 1 and 10 encompass the “outer component .

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,157,635. 
As to instant claim 3, patent claim 1 discloses that the radially extending projections extend radially outward; instead of radially inward.
It is well-known and readily-apparent within the art that the radially extending projections of a tolerance ring may extend either radially inward or radially outward; the two configurations being structural and functional equivalents within the art.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by patent claim 1 wherein the projections extend radially inward; instead of radially outward, as it is well-known and readily-apparent within the tolerance ring art that radially inward extending projections and radially outward extending projections are structural and functional equivalents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/25/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619